1/02-/5
                                 NO.   06-14-00086-CR                         ORIGINAL
MARK    ANTHONY     YOUNG,                      IN   THE   COURT   OF
           PETITIONER

                                                CRIMINAL     APPEALS



                                                OF   TEXAS
THE    STATE   OF   TEXAS,
           RESPONDENT

                                               APPEAL FROM ANDERS BRIEF,SIXTH DISTRICT


                    PETITIONER IN CAUSE NO. 06-14-00086-CR FROM THE

                    354TH JUDICIAL DISTRICT COURT OF HUNT COUNTY,
                     TEXAS AND THE COURT OF APPEALS FOR THE SIXTH

                                   DISTRICT OF TEXAS




                      ***********************************    R)^(TH'^!'\\//P^in* pf\n
                       PETITION FOR DISCRETIONARY REVIEW w^T^Trl^'rrr ' '
                      *********************************** L/UcmI Uf t/Hfii;ii\'/-il APK3/*' S

                                                                             OCT 29 2015

                                                                         Ab©S Avast®, Glora
                                                                            FILED IN
ORAL ARGUMENT REQUESTED
                                                               COURT OF CRIMINAL APPEALS
                                                                          OCT 29 2273

                                                                        Abel Acosta, Cierk
                                   NO.   06-14-00086-CR


MARK     ANTHONY     YOUNG,                    )(     IN THE COURT OF
             PETITIONER

                                               ^      CRIMINAL APPEALS
V.

                                                      OF    TEXAS
THE    STATE   OF    TEXAS,
             RESPONDENT
                                               )( APPEAL FROM ANDERS BRIEF,SIXTH DISTRI


                              PETITION FOR DISCRETIONARY REVIEW



******************** *oRAL ARGUMENT REQUESTED* ************** *-* * * * *



TO    THE   HONORABLE    JUDGES     OF   THE   COURT       OF   CRIMINAL   APPEALS   OF   TEXAS

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx




GROUND      ONE:


DID THE COURT OF APPEALS FOR THE SIXTH APPELLATE DISTRICT
OF TEXAS AT TEXARKANA,ERROR IN DETERMINING THAT THE APPEAL
WAS WHOLLY FRIVOLOUS,WHEN ARGUABLE ISSUES TO SUPPORT AN
APPEAL WAS PRESENTED BY THE APPELLANT AND FOUND IN THE
REPORTER'S RECORD?



GROUND TWO:


DID THE COURT OF APPEAL ERROR IN AFFIRMING THE JUDGMENT
OF THE TRIAL COURT,BASED ON AN INADEQUATELY FILED 'ANDERS
BRIEF'   FILED BY APPOINTED APPEAL ATTORNEY?


     MARK ANTHONY YOUNG,Petitioner,petitions the Court to review

the judgment affirming his conviction for aggravated robbery

whith deadly weapon in Cause No-                    06-14-00086-CR.




YOUNG'S        PDR      page 1 of 1<
                                       TABLE   OF       CONTENTS



COVER                                                              PAGE   1


TABLE    OF    CONTENTS                                            PAGE   2


INDEX    OF    AUTHORITIES                                         PAGE   3


STATEMENT       REGARDING       ORAL    ARGUMENT                   PAGE   4


STATEMENT       OF    THE    CASE                                  PAGE   5


STATEMENT       OF    PROCEDURAL       HISTORY      .              PAGE   6


GROUNDS       FOR    REVIEW                                        PAGE   6


REASONS       FOR    REVIEW                                        PAGE   6


GROUND    ONE                                                      PAGE   6-14


GROUND    TWO                                                      PAGE   14


PRAYER                                                             PAGE   15


APENDIX                                                            PAGE


CERTIFICATE          OF   SERVICE                                  PAGE   16


UNSWORN       DECLORATION       OF   INMATE                        PAGE   16




YOUNG'S         PDR         page 2 of 16
                                    AUTHORITIES


FEDERAL CASES:                                                    PAGE

ANDERS V.      CALIFORNIA 386 U.S. 738 (1967)               14

BRADY V.      MARYLAND 373 U.S. 83    (1963)                   8


HARRERA V.      COLLINS 506 U.S.    (1993)                        11


JACKSON V.      VIRGINIA 443 U.S. 307    (1979)             12


MOONEY V.      HOLOHAN 294 U.S. 103        (1935)              9


MOORE V.      ILLINOIS 408 U.S. 786    (1972)                  10


PYLE V.      HANSES 317 U.S. 213 (1942)                         9


SCHLUP V.      DELO 513 U.S. 298 (1995)                         11


UNITED STATES V.      AGURS 427 U.S. 98   (1976)         10


UNITED STATES V.      BAGLEY 473 U.S. 667   (1985)       10


UNITED STATES V.      MORRISON 949 U.S. 365   (1981)   10
U.S. V.   VARGAS-OCAMPO 747 F.3d 299 (5th Cir.2014)            12


STATE    CASES:


ARMSTRONG V. STATE WL 359020(Tex.Cr.App.,Jan 27,2010)             8

BONE V. STATE 77 S.W.3d 828 (Tex.Cr.App.2002)                    8

EX PARTE ROBISION,16 S.W.         3d 81 (Tex.Cr.App.)             7

EX PARTE TORRES,943 S.W.2d 469 (Tex.Cr.App.1997)                  7

EX PARTE TULLY,109 S.W.        3d 396(Tex,Cr.App. 2007)           11

LOPEZ V. STATE,343 S.W.3d 137 (Tex.Cr.App.1999)                   8

REYES V. STATE,489 S.W.        2d 812 (Tex.Cr.App. 1993)          7

TOMAS V. STATE,841 S.W. 2d 399 (Tex.Cr.App. 1992)          10




YOUNG'S       PDR   page 3 of 16
                          STATEMENT    REGARDING    ORAL   ARGUMENT.


      Because evidence exist in the recore,that proves someone

other than the petitioner committed the crime,and that evidence

was withheld by the state an oral argument would be helpful for

This Court in their review. Also,                  the grounds for review set forth

in this petition concerns the conflicting opinions of different

courts of appeals on the same point of view,and oral argument

would be helpful to the Court in distinguishing these authorities

and arriving at the approach that is consistent with prior

opinions of this Court-

                                 STATEMENT    OF   THE   CASE


      This   case    is   from   the   354TH Judicial      District   Court,in   Junt

County,Texas.The petitioner- was charged with agg. robbery W/DW.

During trial Carolina Ali (Store Clerk) testified to 'part' of

a surveillance video of the robbery offered by the state,state's

exhibit (1) also Reporter's Record Vol.6 page 10 line 13-15.

Ms.    Ali was the only person in the store during the robbery

RR. 6 page 9 line 2,and therefore the only person that could

'identify' the robber.             Ms. Ali   did not know the name of the

person that robbed her,and could not give a postive identification

to the police on the day of the robbery RR- 6 page 26 line 12-21.

Ms. Ali's testimony,when describing the robber was,"this guy"RR6

page 26 line 10. Four or Five days after the robbery,Ms. Ali

was shown a photo line up at the police station and only then



YOUNG'S        PDR        page 4 of 16
did she claim to know the name and person that robbed her. RR6

page 22 line 6-8. The reason Ms.           Ali could pick out the petitioner

in the photo line up,was because petitioner was a long time and

repeat customer RR 6 page 29 line 2-4.Ms.             Ali never told anyone

that petitioner robbed her,before she whent to the police station

and reviewed the photo lineup,she never claimed she knew petitioner

or thought that the pobber was one of her customers.               Ms.   Ali's

memory of petitioner was not because petitioner robbed her.But,

because petitioner was a good and long time customer that Mr.                    Ali

gave a credit line to of $25.00 for in store merchandise RR 6

page 51 line 1-4. The surveillance video 'did not show the petitioner

committing the robbery1         infact had the state played the compleat

video   for   the   Court/the   video   would   show that   someone other   than

petitioner committed the robbery.           However,the petitioner was conv

icted by the judge for the offense of Aggravated Robbery With a

Deadly Weapon after a plea of Not Guilty,the punishment was assi-

ssed by the judge at fifty (50) years confinement in the Texas

Department of Criminal Justice Institutional Division.This con

viction was affirmed by the Court of Appeals for the Sixth District

on June   25,2015.


                      STATEMENT    OF   PROCEDURAL   HISTORY


   The Court of Appeals accepted an Anders Brief filed by appointed

attorney and rendered its decision,affirming petitioner's convict-



YOUNG'S       PDR    page 5 of 16
ion on June 25,2015.           No motion for rehearing was filed by petit

ioner and the decision of the Court of Appeals became its final

ruling. Petitioner has filed for two (2) extensions,the last being

granted and the deadline for filing a Petition for Descretionary

Review in this       case   is October 28,2015.      This   Petition is filed

with the clerk,Abel Acosta,to wit on October 26,2015.

                                 GROUNDS   FOR   REVIEW


      1.     PETITIONER FILED A PRO SE RESPONSE CLAIMING (1) INEFFECTIVE ASSISTANCE
             OF COUNSEL,THAT WAS SUPPORTED BY THE RECORD (2) PROSECUTORIAL MISC
             ONDUCT, THAT WAS SUPPORTED BY THE RECORD (3) ACTUAL INNOCENCE,THAT
             WAS SUPPORTED BY THE RECORD and (4) THAT THE JUDGMENT IS NOT SUPP
             ORTED BY LEGALLY SUFFICIENT EVIDENCE. BECAUSE A SURVEILLANCE VIDEO
             OF THE ROBBERY SHOWS SOMEONE OTHER THAN THE APPELLANT COMMITTING
             THE ROBBERY, DID THE COURT OF APPEALS ERROR IN DETERMINING THAT
             THE APPEAL WAS WHOLLY FRIVOLOUS?


      2 .    THE ANDERS BRIEF FILED BY APPOINTED APPEAL ATTORNEY WAS INADEQUATELY
             FILED,BECAUSE GROUNDS WITH MERIT DO EXIST AND COULD HAVE BEEN
             ARGUED ON DIRECT APPEAL. DID THE COURT OF APPEALS ERROR IN AFFIRMING
             THE JUDGMENT OF THE TRIAL COURT BASED ON THE INADEQUATELY FILED
             'ANDERS BRIEF'?



GROUND      ONE:


***********************************

* INEFFECTIVE ASSISTANCE OF COUNSEL*
******************************




   Carolina Ali (Ali) was the only person at the store at the time
of the robbery,RR 6,page 8. Therefore,the only eye witness the

state had against petitioner. Ali did not know the person who.

robbed her when the police showed up the day of the robbery


YOUNG'S        PDR    page 6 of 16
RR 6 page 26 line 12-21.            Ali was only able to claim she knew

the robber days later,when shown a photo line up at the police

station. RR 6 page 22 line 6-8. The state offered a surveillance

video from the store on the day of the robbery.                          The video showed

Ali being robbed,how she was robbed and who robbed her.                             RR

6 page 10-13. However,the state stoped the video before the

'face'    of    the    robber   could   be   shown   to    the   Court.    Trial    counsel

did not object to the stoping of this video,which proves (a)

counsel did not investigate the video to it's fulness or (b)

was working with the state to coveer up the true identity of the

robber.


   Texas procedure makes it virtually impossible for appellate

counsel to adequately present an ineffective assistance of trial

counsel    claim on direct         review.     Robinson,16        S.W.    at   81-811.

The Texas Court of Criminal Appeals has pointed out the inherent

nature of most          ineffective assistance            of trial   counsel       claims

means    that    the    trial   court record will          often fail      to contain

the information necessary to substatiate the claim. Ex Parte

Torres, 943 S.W. 2d 469,475 (1997)(en banc).              However,in the

case at hand petitioner complains of counsels failure to in

vestigate the video in it's fulness. The video was played in part

during trial. Appeal counsel could have filed a motion for new

trial with the trial court in order to develop the record on

appeal. Reyes v. State, 849 S.W. 2d 812,816 (1993). Failure to


YOUNG'S         PDR      page 7 of 16
investigate can be brought on direct appeal through a motion for

new trial. Armstrong v. State, No. AP-75706,            2010 WL 359020 (Tex.

Crim.App., Jan. 27,2010). Trial counsel's investigative failures

are also a record base claim. The video was presented to the court

as an exhibit,appeal counsel could easily have viewed the video

that shows someone other than petitioner committing the robbery,

and therefore,showing trial counsel was ineffective for not

investigating the video to it's fulness. This claim is firmly
footed in the record and should have been raised on direct appeal
Bone v. State, 77 S.W.3d 828,836-37(Tex.Crim.App. 2002). And

then if needed raised in a collateral proceeding were the record

is more developed. Lopez v. State, 343 S.W. 3d 137,143 (Tex.Crim.

App. 1999), Ex parte Torres, 943 S.W. 2d 469,475 (1997).

***********************

* PROSECUTORIAL MISCONDUCT *
*************** * * ******



   The state had in their possession the surveillance video of

the robbery at the convenient store and in that video it shows

someone other than the petitioner committing the robbery. However,

the state did not show this to       the trier of fact,nor did       the state

bring this to     the attention of the defense counsel        (State's

exhibit 1). The state is required to diclose to the defense any

"evidence" favorable to the accused within its possession, see

Brady v.   Maryland,   373 U.S. 83,83 S .Ct . 1183   (1963).   If the state




YOUNG'S     PDR    page 8 of 16
has   in their possession exculpatory evidence and does not

disclose it to the defense,the state has committed a Brady

violation,   Brady Supra. For the state to properly disclose the

state must    "expose to view" the exculpatory evidence. The stae

and Ms-   Ali reviewed the video in it's entirety and knew that

it was not the petitioner that committed the robbery. RR 6 page

9-10.But,the state did not bring it to the Court or the defense's

attition- The state claims that they gave the defense a copy of

the video and pushes the blame on the defense counsel.            However,

this fails under Brady,      to properly "disclose" exculpatory

evidence. The constitutional Rule of the prosecuter at the beginn

ing,it is important to review the states constitutionaly imposed

duty to investigate and prosecute cruminal charges with fairness,

Due Process obliges the state to disclose exculpatory evidence

to one accused of a crime- This obligation originates in the early

20TH centory strictures against misrepuesentation by members of

the bar and is most proimently associated with the United State's

Supreme Court's decision in Brady v. Maryland,373 U.S. Supra,

(relying on Mooney v. Holohan, 294 U.S. 103,112,55 S.Ct. 340,342,

79 L.Ed791    (1935),   and Pyle v.   Kansas,   317 U.S. 213,215-216,63

S.Ct. 177,178,87 L.Ed.      214 (1942). Brady held "that the suppression

by the prosecution of evidence favarable to an accused upon

request violates due process where the evidence is material either

to guilt or to punishment,irrespective of the good faith or bad



YOUNG'S      PDR   page 9 of 16
faith of the prosecution",Id.,373 U.S.                     at 87,83 S.Ct. at     1196-98;

See also,     Moore       v.   Illinois,   408 U.S. 786,794-795,92     S.Ct.   2567-

68,33 L.Ed.2d 706 (1972). In United States v. Agurs, 427 U.S.

97,96 S.Ct.     2392,49 L.Ed.2d 342 (1976),it became clear that even

a defendant's failure to request favarable evidence did not leave

the state free of all obligations to disclose exculpatory evidence.

In   the   case at    hand,the state         knew   the   video    showed   someone other

than the petitioner committing the robbery and just because the

defense did not ask for that               'specific' part of the video,the

state maliciously withheld it from the court and the defense.

In United States v.            Bagley, 473 U.S. 667,105 S.Ct. 3375,87 L.Ed.

2d 481 (1985),the Supreme Court disvowed any distination between

exculpatory and impeachment evidence for Brady purposes,and held

that regardless of request,favarable evidence is material,and

constitutional error results from it's suppression by the fover-

nment. See also Thomas v. State, 841 S.W. 2d 399,402 (Tex.Cr.App.

1992). The usual remedy for Due Process violation discovered

after trial is reversal of the fraudulently gained conviction

and upon retrial deny the state the fruits of its transgression.

United     States    v.    Morrison,   449   U.S.   365,101       S.Ct.   665,668,66

L.Ed.2d 564 (1981). Did the state properly "disclose" the video

that shows someone other than the petitioner committing the

robbery to the defense,if not then did the Court of Appeals error?



YOUNG'S       PDR         page 10 of 16
*****************


* ACTUAL INNOCENCE              *
*****************



      Petitioner has presented \Herrera due process/actual innocence

claims. Petitioner is both legally and factually innocent.                            Under

federal constitutional law,holding someone in prison who is inn

ocent is a violation of due process,even if the state acted in

good faith and provided an otherwise fair trial.                            This is called

a Herrera claim. See principally Ex parte Tuley,                            109 S.W.3d 396

(Tex.Crim.App. 2007); See also Harrere v. Collins, 506 U.S. 390

(1993) ("In such a case,when a petitioner has been 'tried',with

the full panoply of protections that our constitution affords

criminal defendant's,505 U.S., at 419 (0'Conner,Jr.,Concurring)

'it is appropriate to apply an                            'extraordinarily high'standard

of review',id.,at 426 (O'Conner,Jr.,Cucurring).");Schlup v.

Delo,       513 U.S. 298,315-16             (1995)(certain internal citations omitted)

(The standared of review is that,"the evidence of innocence would

have had to be strong enough to make '[the sentence]1 constitut

ionally intolerable'                      even if his conviction was the product of

a fair trial.               "Schlup, 513 U.S. at 316 (the sentence was execution

in schlup)(citations omitted and certain internal citations omm-

itted).

'k'k'kJeieieic'k-kieic'k'kic'k'kic-k-k'k'k'kieic'k


*LEGALLY SUFFICIENT EVIDENCE *
*************************



     On direct appeal,the standard is whether "after viewing the

evidence and all reasonable inferences in the light most favorable




YOUNG'S            PDR          page 11         of 16
to the prosecution,any rational     trier of fact could have found

the essential elements of the crime byond a reasonable doubt."

U.S. v. Vargas-Ocampo,   747 F. 3d 299,301 (%th Cir. 2014)(emphasis

in original)(citing Jackson v. Virginia, 443 U.S. 307,319 (1979))

Without conclusive,irrefutable evidence,such as a 'video showing

someone else committing the crime,the conviction stands.

   Therre were signigicant problems with the case at hand.       The

evidence in favor of conviction consisted entirely of accusations

by Ms. Ali. Ms. Ali did identife the petitioner in court as the

person she thought robbed her.RR6 page 15-16.However,Ali could

not identife the petitioner on the day of the robbery,infact all

Ali knew was the robber was "black" RR 6 page 25-26. Ms. Ali

claims she and her daughter recongnized the petitioner three

or four days after the robbery,because petitoner came in to

cash a check. RR 6 page 17.   However,during trial the state had a

copy of the check that showed someone by the name of Mark Briggs,

RR 6 page 18,came in to cash that check.     Ms.   Ali and her husband

found two receipts where petitioner had utilized Western Union at

the store under the name Mark Young,this bolstered her assertion

that she recongnized petitioner as someone who had been in her

store before.   RR 6 page 19-20.   However,Ms.   Ali and her husband

said petitioner was a long time,reaccuring and good enough

customer to give a in store credit line to-RR 6 page 29 & 50-51.




YOUNG'S   PDR     page 12 of 16
Ms. Ali identified the petitioner in a photo line up days after

the robbery.RR 6 page 60-63.However,the photo line up did not have

any of Ms.    Ali's customers in it other than petitioner.RR 6 page

56.   It can be easly concluded that Ali only picked petitioner

because she knows him as a good customer.      The photo lineup is

very suggestive because the polece did not put anyone other than

petitioner in the lineup,that was Ali's customer.The prosecution

did not reach the goal of legal sufficiency for a conviction.             The

testimony describes activity that is not a crim.Petitioner was a

customer so naturally petitioner would come to the store to "buy

beer"RR 6 page 16;"use westeren unio"RR 6 page 19-20;or "cash

checks"RR 6 page 37-39.All in all,it is certainly fair to say that

some reasonable doubts could have crept into the fact-finder's

mind.("A hypothetical that illustrates a proper application of the

Jackson v. Virginia;    legal-sufficiency standard is robbery-at-a-

convenience-store    case:   'The store clerk at   trial   identifies A   as

the robber. A properly authenticated surveillance videotape of

the event clearly shows that B committed the robbery.          But,the

jury convicts A. It was within the jury's prerogative to belive

the convenience store clerk and disregard the video.          But based

on all the evidence the jury's finding of guilt is not a rational

finding.'"). The video was conclusive,irrefutable evidence that

proved petitioner did not commit the robbery. The conviction

fails because Ms.    Ali's testimony is insufficient to prove



YOUNG'S      PDR   page 13 of 16
petitioner committed the robbery when a video shows someone

other than the petitioner committing the robbery. While there

may have been evidence petitioner was in the store many times

before and after the robbery petitioner was deprived of due

process because of the failur of proof in the face of the video

showing the robbers face and that face not being the petitioner's



GROUND    TWO:

*********************

INADEQUATE ANDERS BRIEF*
*********************



      In Anders v.   California,   386 U.S. 738 (1976)   the courts held

that "if an Anders Brief raises potentially arguable issues,

the reviewing court's duty is to determine whether there are any

arguable ground and if there are,to remand to the trial court so

that new counsel may be appointed to brief the issues. A court

of appeals is not required to review the merits of each claim

raised in an Anders Brief.Any issue that is "arguable on the

merits" is by difinition,not frivolous. Is a video of the robbery

that clearly shows someone other than the petitoner robbing

Ms.   Ali a frivolous ground that has no merit? If not than the

court of appeals were in error in affirming the judgment of the

trial court based on a inadequately filed anders brief,filed by

appointed appeal attorney.




YOUNG'S      PDR     page 14 of 16
                           GRAYER    FOR    RELIEF




   The reasons herein alleged,the Petitioner was denied a fair

trial in cause No. 06-14-00086_CR. Therefore,Petitioner prays

This Court grant this petition,and upon reviewing the judgment

entered   before,reverse   this   cause    and   remand       it    for   a   new   trial




                                                  RESPECTFULLY            SUBMITTED



                                                  fy\^uju\.yf\%Xu.wM.
                                                                   hWny^ui
                                                  MARK ANTH0NY ££0UNG
                                                 TDCJ     #    1929961
                                                  MICHAEL          UNIT
                                                  2664    FM       2054
                                                  TENNESSEE          COLONY,TX.75886




YOUNG'S     PDR   page 15 of 16
**************************** *APENDIX*****************************
                        In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00086-CR




        MARK ANTHONY YOUNG, Appellant

                           V.


           THE STATE OF TEXAS, Appellee




        On Appeal from the 354th District Court
                  Hunt County, Texas
                 Trial Court No. 29,236




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION

        After having waived his right to a jury trial, Mark Anthony Young was convicted of the

offense of aggravated robbery with a deadly weapon and was sentenced to fifty years'

incarceration.


        Young's appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the course of the trial court

proceedings, and stated that counsel found no meritorious issues to raise on appeal. Meeting the

requirements ofAnders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386 U.S.
738, 743^4 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509-10 (Tex. Crim. App. 1981); High v. State,

573 S.W.2d 807, 812-13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

       Counsel provided Young with copies of the brief, the appellate record, and the motion to

withdraw. Young exercised his right to file a pro se response, in which he claims (1) ineffective

assistance of counsel, (2) prosecutorial misconduct, (3) actual innocence, and (4) that the judgment

is not supported by legally sufficient evidence.

       We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk's record and the reporter's record, and, taking into consideration Young's points of error,

we agree that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826-

27 (Tex. Crim. App. 2005).
         In the Anders context, once we determine that the appeal is without merit and is frivolous,

we must either dismiss the appeal or affirm the trial court's judgment. See Anders, 386 U.S. at

738.


         We affirm the judgment of the trial court.1




                                                        Bailey C. Moseley
                                                        Justice


Date Submitted:             June 17, 2015
Date Decided:               June 25, 2015

Do Not Publish




'Since we agree this case presents no reversible error, we also, in accord with Anders, grant counsel's request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionaryreview or appellant must file a nro se$efition
for discretionary review. Any petition for discretionary review must be filed within thirty daysfronveither the date
of this opinion or the date on which the last timely motion for rehearing or was overruled by thi$^u#L$e^E'xP$?3'S
APP. P. 68.2. Any petition for discretionary review must be filed with the clerk ofthe Texas Court ofCrSrrmHal>A'p^ea1s\
See TEX. R. App. P. 68.3. Any petition for discretionary review should comply with the requirements pfP-Hje 68.4 of-
the Texas Rules ofAppellate Procedure. See Tex.R. App. P. 68.4.                                         J UN I 3 Lsm
                                                            3
                                                                                                     Texarkana, Texas
                                                                                                  Debra K. Autrey, Clerk
                         _C_EJ^IJ^J\_T_E_ ^)F_ _S_E_Rjnr_C_E_

   The petitioner hereby certifies that a copy of the foregoing
document was filed upon the District Attorney's office of Hunt

County on this date by U.S. mail.




EXECUTED ON October     21,2015.



                      UNSWORN_DECLARATION_OF_INMATE

   I,MARK ANTHONY YOUNG,#1929961,currently incarcerated in the

Texas Department of Crimianl Justice at the Michael Unit/in

Tennessess Colony,Txas,do solemnly swear under the penalties of

perjury that the foregoing Petition for Discretionary Review,

is true and correct to the best of my knowledg. I further state

that   the enclosed   information     is   true and      correct.


EXECUTED ON October     21,2015.



                                                    RESPECTFULLY       SUBMITTED



                                                      ^f\^K^fiAcu r,
                                                    MARK    ANTHOW     E0UNG
                                                    TDCJ    #    1929961


                                                      PRO   SE    PETITIONER




YOUNG'S    PDR    page 16 of 16
.NTHONY      YOUNG
     1929961
IL    UNIT
•H    2054
ISEi;   COLONEY,TEXAS   75886
                                                   ABEL   ACOSTA,CLERK
                                                   COURT OF CRIMINAL APPEALS
                                                   P.O.BOX 12308
                                                   CAPITOL STATION
                                                   AUSTON TEXAS 78711
                                                                                  •   •
                                LEGAL MAIL                                                           «^
                                                                                                     .\.--»
                                                             ''•>"                                   1 Kj
                                                                     1 *t      l-", C.V< "
                                DEADLINE PENDING                                             1   ^      **